The opinion of the court was delivered by
Woodward, J.
In England, where the office of justice of the peace is invested with more dignity and a larger jurisdiction than with us, the power of punishing contempts by attachment and summary conviction seems not to belong to it. Even the sessions, which is a court of record, held by two or more justices, one of whom must be of the quorum, has not power to punish disobedience of an order of court by attachment: King v. Bartlett, 2 Sess. Cases 291.
Blackstone, in his Commentaries, limits this power to what he styles the “superior courts of justice,” and thinks it was derived to them through the medium of courts of equity, the whole of whose proceedings were, till the introduction of sequestrations, in the nature of process of contempt acting only in personam, and not in rem-.
In Pennsylvania there has been no legislative grant of this power to justices of the peace. The Act of 16th June, 1836, like that which preceded it, relates altogether to the “ Courts of the Commonwealth” ; and that this expression includes only the higher courts, which are in every sense courts of record, and which exercise a common law or equity jurisdiction, is apparent from the specifications of the statute. Thus the disobedience of “ officers of such courts,” and of “ jurors,” and contempts in “ open court,” are punishable, but none of these specifications belong to a justice’s court, for in that there are neither officers, nor jurors, nor any ceremony which makes it in the sense of the statute an “ open court.” And this statute is restrictive. The legislature intended to define, with all possible precision, the cases in which these higher courts might exercise the power, and to restrain its exercise in all other cases. If they had intended to give it to justices of the peace they would have said so, and would have limited it as they did in conferring it upon arbitrators.
It is moreover to be considered that justices derive all their judicial powers from legislation. They exercise no common law powers. In virtue of their commissions they are, as at their first institution, conservators of the public peace, but their judicial functions are such, and only such as the legislature have made them, and no act has conferred the power of punishing con-tempts. ’
In McKinney’s Justice, p. 116, it is said the nature of the office implies the power. There would be great force in this observation if the law afforded no other means of protecting a justice from insult and violence while performing his judicial duties, but it does. In Brooker v. The Commonwealth, 12 Ser. & R. 175, it *102was decided by this court that indictment would lie for a con-' tempt of a justice of the justice, which, though short of a breach of the peace, amounted to an obstruction of his office ; and it was suggested by Judge Gibson that the power to hold the offender to bail to answer upon indictment, and to be of good behaviour meanwhile, and to commit him in default of bail, rendered it unnecessary to the administration of. justice, that a justice of the peace should exercise the high power of punishing by attachment, which in the hands of-many magistrates might become a public grievance. Similar views were expressed by Judge Hallowell, in Fitler v. Probasco, 2 Brown 142.
For more than a hundred and fifty years these remedies have proved adequate for the protection of this important branch of our judicial system, and if the power to punish contempts summarily (which, like all irresponsible power, is exceedingly liable to abuse) is now to be added, it must be done by legislation. Such a power, wherever claimed and exercised, needs a firmer basis to stand on than a judicial implication. If the higher courts have derived it from courts of equity, the legislature have defined and limited it; and if the legislature have not defined and limited it in the hands of justices of the peace, it is because they have not derived it from courts of equity, or any other source.
We are of opinion, therefore, that the court were wrong in deciding that the justice had jurisdiction to commit for contempt, but they cancelled the error by admitting in evidence the circumstances out of which the alleged contempt grew. These were necessary to enable the jury to assess damages discreetly, and they were admissible because the justice had not jurisdiction to punish for contempt.
The only error in the record having been thus remedied, the judgment is affirmed.